IN THE SUPREME COURT OF THE STATE OF MONTANA
                             No. 84-102


JIMMY RAY HEIDEMA,
Personal Representative of
the Estate of Louis Heidema,
Jr., Deceased, AGNES HEIDEMA,
LOUIS J. HEIDEMA, JUDITH
GAIL HEIDEMA, JIMMY RAY
HEIDEMA, individually, and
LEILA MAY HEIDEMA, d/b/a
Heidema Partnership,
            Defendants and Appellants,


FIRST BANK (N.A.)-BILLINGS,
           Plaintiff and Respondent.


                         ORDER OF DISMISSAL
                            AND OPINION


         The Heidemas appeal from an order          of    the District
Court of the Thirteenth Judicial District, Yellowstone

County,    sustaining   plaintiff   First    Bank's      objections   to
defendants'     request for a jury     trial.       For    the   reasons
stated below, we dismiss the appeal as premature.
         Plaintiff First Bank filed suit against the Heidemas
in June, 1982, to       recover monies      due on two promissory
notes.    The Heidemas retained counsel, who filed a series of
motions, including a motion to dismiss, before being removed
and replaced by another attorney in September, 1982.                  An
answer     to   the   original   complaint    was     filed      shortly
thereafter, but the answer did not contain a demand for jury
trial.    A pretrial conference was held in June, 1983, with a
non-jury trial scheduled for later that month.              Three days
before trial, defendants sought and obtained a continuance,
after which time defendants' attorney withdrew as counsel of
record.

         In October, defendants, acting pro              se, filed an

amended answer with a request for jury trial.              The amended
answer is more detailed than the original answer, and sets
forth several affirmative defenses and counterclaims against
First Bank.     However, it appears that both the original and
the amended answer relate to the same conduct, transaction
or occurrence in dispute.
         First Bank filed objections to the late request for
jury trial.     Upon examination of the pleadings, the District
Court sustained the objections and denied defendants' demand

for jury trial.       Defendants appeal from this denial.
      We dismiss this appeal as premature.                  Denial of a
timely - belated request for a jury trial is not a final
       or
judgment appealable under Rule l(a), M.R.App.Civ.P.                    The
denial is in the nature of an interlocutory order, and can
only be made      appealable        by   specific    rule or     statute.
Neither Rules l(b) or l(c), M.R.App.Civ.P.,              which enumerate
certain orders that fall short of final judgment but which
are appealable, provide for immediate appeal of a denial of
demand for jury trial.          Any improprieties involved in the
denial    are   reversible     only      upon   appeal   from   the   final
judgment in the case.
         IT IS ORDERED:
         1. The appeal is dismissed as premature.
         2. The Clerk is directed to mail a true copy of this
Order to the defendants and counsel for plaintiff.
         DATED this    3&    day of July, 1984.




                                      Justices

                              -2-